Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to communication entered 1/22/2021. 

Priority
This application, 15/886725 filed 2/1/2018 claims benefit of 62/456557 filed 2/8/17. 

Status of Claims
Claims 10, 17-27, 31-99 and 101-183 were previously canceled. Claims 4 and 12 are canceled.  Claims 1-3 and 5-12 are withdrawn.  Claims 11 and 100 are amended. Claims 185 – 192 are new. Claims 11, 13-16, 28-30, 100 and 184-192 are examined. 

Information Disclosure Statement
The information disclosure statement(s), submitted on 12/9/2020, is(are) in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Rejections withdrawn
Applicant’s amendment to claim 100 under 35 USC 102 to include the limitations of fluorescent dyes has overcome these rejections.  Accordingly, the rejections under 35 USC 102 have been withdrawn.  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Claim limitation “the dried dye composition is configured such that combining the dried dye composition with a liquid produces a liquid reconstituted dye composition comprising the one or more dyes separated from the high surface area solid support", in claims 185 and 189” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of combining the dried dye composition with a liquid produces a liquid reconstituted dye composition comprising the one or more dyes separated from the high surface area solid support.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 185 and 189 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitation (dated 1/22/2021) of “the dried dye composition is configured such that combining the dried dye composition with a liquid produces a liquid reconstituted dye composition comprising the one or more dyes separated from the high surface area solid support" as recited in new claims 185 and 189, is not described in the specification.  There is no recitation of how the dried dye composition is configured to produce a liquid reconstituted dye composition.  
Applicant may either amend the claim or state on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed limitation


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11, 13-16, 28-30, 100 and 184, 185, 187-189, 191 and 192 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 100 are vague and indefinite. The term “high surface area”, where “high” is a relative term, is unclear. It is unclear how great the surface area must be to be considered high.  The metes and bounds of the term “high surface area” cannot be determined.  The Office notes that claims 186 and 190 cure this deficiency of claims 11 and 100 respectively.  
Regarding claims 185 and 189, the newly added limitation (dated 1/22/2021) of “the dried dye composition is configured such that combining the dried dye composition with a liquid produces a liquid reconstituted dye composition comprising the one or more dyes separated from the high surface area solid support" is vague and indefinite.  It is unclear how the dried dye composition has been configured to achieve the outcome recited by claims 185 and 186.  The metes and bounds of claims 185 and 186 cannot be determined.  
Regarding clams 187 and 191, this newly added limitation (dated 1/22/2021) of "the first and second high surface area solid supports have a porosity between 5μ and 90μ" is vague and indefinite.  Specifically, the meaning of term "" is unclear.  Does "" represent some particular SI unit; if so which one?  Does "" represent the prefix for 10-6 ?  If so, what are the units (ie micro inch, micro pound, micro meter) with which it is associated?  The office notes the specification fails to resolve this matter.  The metes and bounds of this recitation of porosity cannot be determined.  
Regarding claims 188 and 192, the term "not stably associate" is vague and indefinite.  The Office notes that "stably" is a relative term.  It is unclear to what degree the composition could be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim(s) 11, 15, 16, 184 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Manian (US PGP 2014/0319379; previously cited) in light of Wang (US PGP 2008/0241962; previously cited).  
Regarding claim 11, Manian discloses 
a liquid container; and 
distinct first dried dye compositions present within the liquid container, wherein: the first dried dye composition comprises a first dye and a first high surface area solid support (para 88, “The device 70 can be used to conduct fluorescent bead-based immuno-assays. In conducting such assays, a plurality of fluorescent beads which have been coated with a capture antibody, in addition to a secondary antibody which has been conjugated with fluorophores, can be pre-formulated, unitized, and dried within a small sample tube. The fluorophores which have been conjugated with the secondary antibody can be those, as discussed above, that are designed to fluoresce in the far red and near infrared region when excited by the red laser of the device 70”). Manian discloses multiplex assays (para 73, “In this manner, experiments can be conducted simultaneously on a single sample through the use of a number of specific reagents for each desired experiment, thereby achieving a multiplexing capability. For example, a first reagent can be added that emits a fluorescent signal that can be divided and then read by the first PMT 104, a second reagent can be added that emits a fluorescent signal that can be divided and then read by the second PMT 106, and so on”). One of skill in the art recognized that the combination of the multiplex embodiment with the distinct first dried dye composition discloses the second dried dye composition comprises a second dye and a second high surface area solid support, wherein the first and Wang (para 18, dry coating a chamber with antibodies), one skill in the art would recognize that the solid supports of Manian being simply dried within a tube are not bound to the surface of the container
Regarding claims 15 and 16, Manian discloses wherein the first and second dyes are conjugates of a dye moiety and a specific binding member, wherein the specific binding member comprises an antibody or binding fragment thereof (para 88, in addition to a secondary antibody which has been conjugated with fluorophores). Where Manian discloses multiplex assays, one of skill in the art would recognize both the first and second dyes are conjugates of antibodies.  
Regarding claim 184, Manian discloses a test tube (para 88, sample tube).

Claim(s) 28, 29 and 30 is/are rejected under 35 U.S.C. 103 as obvious over Manian (US PGP 2014/0319379; previously cited) as applied to claim 11 in further view of Christensen (US PGP 2008/0194508; previously cited). 
Manian disclose the limitations of claim 11 but fail to disclose the use of a seal and metal retainer. 
Christensen discloses wherein the liquid container is sealed (para 204, The container may, however be closed by a lid or a top seal, e.g. plastic foil (preferred for microtitre plates) or wax or oil to prevent contact with air or moisture). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Christensen’s teaching of a seal on the container with the container of Manian’s because Manian discloses a container having dried reagents therein and Christensen discloses use of a seal providing the advantage of preventing contact of the contents with air or moisture (para 204). One of skill in the art would have a reasonable expectation of success in combining Christensen with Manian because both are drawn to the art of tubes containing dry reagents in the field of bioassays. 
Regarding claim 29 and 30, Christensen discloses wherein distinct first and second dried dye compositions are retained at a location of the liquid container by a retainer and the retainer comprises metal (para 16. “The tube comprises a stainless steel retainer in the form of a grid which is positioned near the closed end of the tube and above the lyophilised pellet. The stainless steel retainer prevents the lyophilised pellet from falling out of the container during routine handling”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Christensen’s teaching of a metal retainer in a container with the container of Manian’s because Manian discloses a container having dried reagents therein and Christensen discloses use of a metal retainer having the advantage of preventing the lyophilised pellet from falling out of the container during routine handling (para 16). One of skill in the art would have a reasonable expectation of success in combining Christensen with Manian because both are drawn to the art of tubes containing dry reagents in the field of bioassays.

Claim(s) 13, 14, 185 and 188 is/are rejected under 35 U.S.C. 103 as obvious over Manian (US PGP 2014/0319379; previously cited) as applied to claim 11 in further view of Gaylord (US PGP 2011/0257374; previously cited).
Manian discloses the limitations of claim 11 but fails to disclose polymeric dyes as described by claims 13 and 14 or the limitations of claims 185 and 188..  
Regarding claims 13 and 14, Gaylord discloses water soluble polymeric dyes (abstract, and para 61, para 453, “Despite having a molecular weight in excess of 50,000 g/mole the polymer is soluble in both water and phosphate buffered saline solutions at concentrations easily greater than 10 mg/mL. In many conjugation experiments the polymer provided (and other described herein with similar structure) was concentrated to 50 mg/mL or higher which is remarkable for a neutral conjugated polymer. The moderate molecular weight also provides extinction coefficients greater than 2,500,000 M.sup.-1cm.sup.-1). The dyes of Gaylord, being water soluble would not be stably associated with any surface of the container.  
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Gaylord’s teaching of water soluble polymeric dyes for Manian’s labels because Manian discloses the use of labeled antibodies that is generic with respect to the type of label (para 11, the method of using the novel microspheres as distinct labels for combinatorial analysis and the use of the labeled microspheres as tagging agents and tracers) and Gaylord discloses that it is advantageous to use polymeric dyes having exceptional yields (para 61 and 453, “the moderate molecular weight also provides extinction coefficients greater than 2,500,000 M.sup.-1cm.sup.-1. The large extinction coefficient and quantum yield of 60% (PBS) provide for exceptionally bright fluorescent reporters for use in biological assays”). One of skill in the art would have a reasonable expectation of success in combining Gaylord with Manian because both are drawn to the art of optical bioassays.

Regarding claim 188, the dried dye composition taught by the combination of Manian and Gaylord, being labeled particles, are not stably associated with any surface of the container in that they are not bound to a surface of the container.   It would be obvious to combine the dye of Gaylord with the supports of Manian because Manian disclose tagged particles and Gaylord discloses use of polymeric dye that provides the advantage of strong luminescence.   

Claim(s) 186 and 187 is/are rejected under 35 U.S.C. 103 as obvious over Manian (US PGP 2014/0319379; previously cited) as applied to claim 11 in further view of Boday (US PGP 2014/0271481).  
Manian discloses the limitations of claim 11 including first and second high surface area supports, but fails to disclose supports of any particular surface area or porosity.  
Boday discloses high surface area supports comprising dyes (para 42, "In accordance with some embodiments of the present invention, the matrix-incorporated fluorescent porous silica particle is a nanoparticle or microparticle approximately 100 to 2000 nm in diameter, and the pores of the silica particle have an average diameter of approximately 1.5 to 20 nm").  Boday discloses such particles have a wide range of diameters (para 15, "Matrix-incorporated fluorescent porous and non-porous silica particles in accordance with some embodiments of the present invention can be produced in various shapes (e.g., spheres, rods, discoids, gyroids, etc.) and in a wide range of sizes from nano to micro diameters. Such particles can be produced, for example, in homogeneous sizes").  Boday further discloses such particles having tunable pore diameters (para 22, tunable pore diameters).  The Office notes that the surface area is determined by the bead size and can be affected by the porosity.  

However, Boday fails to teach the particular specific surface area of 0.5 mm or more and porosity of 5m to 90u as set forth by claims 186 and 187 respectively.  
However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Applicants have not disclosed that the specific surface area or porosity of claims 186 and 187 respectively are for any particular purpose or solve any stated problem. 
Furthermore, Applicant discloses that it is within the skill in the art to select different surface areas (spec, p 10, ln 8-13, "As summarized above, the dried dye compositions include one or more dyes stably associated with a high surface area solid support. High surface area solid supports are solid claim 186; and 
select different porosity (spec p 10, ln 23-26, "In some instances, the high surface area solids supports are porous. In such instances, the high surface area solid supports may have a porosity ranging 25 from 5 μ to 90 μ, such as 20 μ to 50 μ e.g., as determined using a Capillary Flow Parameter or equivalent) as set for by claim 187 (the Office notes that term " μ" is not described for reasons set for above) 
where applicant fails to disclose that the claimed surface area and porosity lead to an unexpected result. Provided that the prior art teaches a use of a solid supports that can contain a dye composition having a surface area and porosity, one of ordinary skill in the art would recognize that surface area and porosity could be optimized to achieve a desired amount values.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of surface area and porosity disclosed by the prior art by normal optimization procedures know in the in the microparticles.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the particulars of Boday's teaching of high surface area supports with Manian's high surface area supports because Manian discloses high surface area support containing a dry dye composition that is generic with respect to structure including surface area and porosity (para 88, a plurality of fluorescent beads) and Boday discloses that it is conventional to use supports that can be made over a range of surface area (para 15, "Matrix-incorporated fluorescent porous and non-porous silica particles in accordance with some embodiments of the present invention can be produced in various shapes (e.g., spheres, rods, discoids, gyroids, etc.) and in a wide range of sizes from nano to micro diameters. Such particles can be produced, for example, in homogeneous sizes") and porosity (para 22, tunable pore diameters).  


Claim(s) 100, 189 and 192 is/are rejected under 35 U.S.C. 103 as obvious over Manian (US PGP 2014/0319379; previously cited) in further view of Gaylord (US PGP 2011/0257374; previously cited) in light of Wang (US PGP 2008/0241962; previously cited). 
Regarding claim 100 Manian discloses 
a liquid container; and 
distinct first dried dye compositions present within the liquid container, wherein: the first dried dye composition comprises a first dye and a first high surface area solid support (para 88, “The device 70 can be used to conduct fluorescent bead-based immuno-assays. In conducting such assays, a plurality of fluorescent beads which have been coated with a capture antibody, in addition to a secondary antibody which has been conjugated with fluorophores, can be pre-formulated, unitized, and dried within a small sample tube. The fluorophores which have been conjugated with the secondary antibody can be those, as discussed above, that are designed to fluoresce in the far red and near infrared region when excited by the red laser of the device 70”). Manian discloses multiplex assays (para 73, “In this manner, experiments can be conducted simultaneously on a single sample through the use of a number of specific reagents for each desired experiment, thereby achieving a multiplexing capability. For example, a first reagent can be added that emits a fluorescent signal that can be divided and then read by the first PMT 104, a second reagent can be added that emits a fluorescent signal that can be divided and then read by the second PMT 106, and so on”). One of skill in the art recognized that the combination the multiplex embodiment with the distinct first dried dye composition discloses the second dried dye composition comprises a second dye and a second high surface area solid support, wherein the first and Wang (para 18, dry coating a chamber with antibodies), one skill in the art would recognize that the solid supports of Manian being simply dried within a tube are not bound to the surface of the container.
Manian fails to disclose polymeric dyes.
Regarding claims 100, Gaylord discloses water soluble polymeric dyes (abstract, and para 61, para 453, “Despite having a molecular weight in excess of 50,000 g/mole the polymer is soluble in both water and phosphate buffered saline solutions at concentrations easily greater than 10 mg/mL. In many conjugation experiments the polymer provided (and other described herein with similar structure) was concentrated to 50 mg/mL or higher which is remarkable for a neutral conjugated polymer. The moderate molecular weight also provides extinction coefficients greater than 2,500,000 M.sup.-1cm.sup.-1). The Office notes that these dyes, being water soluble, are not stably associated with any surface of the container.  
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Gaylord’s teaching of water soluble polymeric dyes for Manian’s labels because Manian discloses the use of labeled antibodies that is generic with respect to the type of label (para 11, the method of using the novel microspheres as distinct labels for combinatorial analysis and the use of the labeled microspheres as tagging agents and tracers) and Gaylord discloses that it is advantageous to use polymeric dyes having exceptional yields (para 61 and 453, “the moderate molecular weight also provides extinction coefficients greater than 2,500,000 M.sup.-1cm.sup.-1. The large extinction coefficient and quantum yield of 60% (PBS) provide for exceptionally bright fluorescent reporters for use 

Regarding claim 189, the device of dried composition of Manian and Gaylord (Manian, para 88, 73, 35; Gaylord, para 453) meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation combining the first and second dried dye compositions with a liquid produces a liquid reconstituted dye composition comprising the first and second dyes separated from the first and second high surface area solid supports.  
Regarding claim 192, the dried dye composition taught by the combination of Manian and Gaylord, being labeled particles, are not stably associated with any surface of the container in that they are not bound to a surface of the container.  It would be obvious to combine the dye of Gaylord with the supports of Manian because Manian disclose tagged particles and Gaylord discloses a polymeric dye that provides the advantage of strong luminescence.   

Claim(s) 190 and 191 is/are rejected under 35 U.S.C. 103 as obvious over Manian (US PGP 2014/0319379; previously cited), Gaylord (US PGP 2011/0257374; previously cited) and Wang (US PGP 2008/0241962; previously cited) as applied to claim 100 in further view of Boday (US PGP 2014/0271481).  
Manian, Gaylord and Wang disclose the limitations of claim 100 including first and second high surface area supports, but fails to disclose supports of any particular surface area or porosity.  
Boday discloses high surface area supports comprising dyes (para 42, "In accordance with some embodiments of the present invention, the matrix-incorporated fluorescent porous silica particle is a nanoparticle or microparticle approximately 100 to 2000 nm in diameter, and the pores of the silica particle have an average diameter of approximately 1.5 to 20 nm").  Boday discloses such particles have 

However, Boday fails to teach the particular specific surface area of 0.5 mm or more and porosity of 5m to 90u as set forth by claims 190 and 191 respectively.  
However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Applicants have not disclosed that the specific surface area or porosity of claims 186 and 187 respectively are for any particular purpose or solve any stated problem. 
Furthermore, Applicant discloses that it is within the skill in the art to select different surface areas (spec, p 10, ln 8-13, "As summarized above, the dried dye compositions include one or more dyes stably associated with a high surface area solid support. High surface area solid supports are solid supports having a surface area of 0.5 mm2 or more, such as 2 mm2 or more, including 5 mm2 or more, e.g., as determined using a Vertex system or equivalent") as set forth by claim 190; and 
spec p 10, ln 23-26, "In some instances, the high surface area solids supports are porous. In such instances, the high surface area solid supports may have a porosity ranging 25 from 5 μ to 90 μ, such as 20 μ to 50 μ e.g., as determined using a Capillary Flow Parameter or equivalent) as set for by claim 191 (the Office notes that term " μ" is not described for reasons set for above) 
where applicant fails to disclose that the claimed surface area and porosity lead to an unexpected result. Provided that the prior art teaches a use of a solid supports that can contain a dye composition having a surface area and porosity, one of ordinary skill in the art would recognize that surface area and porosity could be optimized to achieve a desired amount values.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of surface area and porosity disclosed by the prior art by normal optimization procedures know in the in the microparticles and high surface area supports.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the particulars of Boday's teaching of high surface area supports with Manian's high surface area supports because Manian discloses high surface area support containing a dry dye composition that is generic with respect to structure including surface area and porosity (para 88, a plurality of fluorescent beads) and Boday discloses that it is conventional to use supports that can be made over a range of surface area (para 15, "Matrix-incorporated fluorescent porous and non-porous silica particles in accordance with some embodiments of the present invention can be produced in various shapes (e.g., spheres, rods, discoids, gyroids, etc.) and in a wide range of sizes from nano to micro diameters. Such particles can be produced, for example, in homogeneous sizes") and porosity (para 22, tunable pore diameters).  
One of skill in the art would have a reasonable expectation of success in combining Boday with Manian because both are drawn to high surface area supports bearing dye in the art of dyed particles used in assays in biological sciences.  

Response to Arguments
35 USC 112
Applicant asserts (response, p 7) that one of skill in the art would understand the term "high" as in "high surface area support" in light of the specification where the specification mentions (p 10, lines 9-10) that a high surface area support has an area of 0.5 mm2 or more.  However, the Office notes that that section in the specification regards just compositions summarized in the preceding sections of the spec as shown in the full quotation of that paragraph reproduced in its entirety below: 
"As summarized above, the dried dye compositions include one or more dyes stably associated with a high surface area solid support. High surface area 10 solid supports are solid supports having a surface area of 0.5 mm2 or more, such as 2 mm2 or more, including 5 mm2 or more, e.g., as determined using a Vertex system or equivalent."

The Office notes then that the term high surface area support is not constrained then to the particular values of 0.5 mm2 or more (for example) for all embodiments of the high surface area support disclosed by applicant such as those described after p 10 of the 56 page specification.  
Moreover, the Office notes that “a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment” (cf MPEP 2111.01(II)).  In this case it is improper to import the limitation of the particulars of the surface area from the specification into the broad limitation of the high surface area recited by the claims 11, 100 and their dependent claims.  

35 USC 103
Applicant asserts (p 11) that "There is no indication in Manian that any of the antibody conjugated fluorophores are stably associated with a high surface area solid support".  However, the claims are not directed to a dye that is stably associated with a solid support.  Applicant asserts that "As 
Applicant asserts (p 11) that "Manian simply provides no teaching of any high surface area solid support that is associated with the labeled antibodies".  However, Manian does in that Manian discloses beads as a high surface area solid support (Manian, para 88, fluorescent bead based assay) which are associated with the labeled antibodies.  
Applicant asserts that "As such, Manian fails to teach or suggest the element of Claim 11 or 100 which specifies a dried dye composition that includes both a dye and a high surface area solid support".  However Manian discloses the dried dye composition that includes the dye and beads.  
Applicant asserts that Wang, Gaylord and Christiansen fail to cure the deficiencies of Manian.  However, Manian is not deficient in is rejection of the base claims.  The Office notes that the amendments to claims have required a new grounds of rejection.  
Applicant's arguments have been fully considered but not found persuasive.  

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641